 1

 2

 3

 4

 5

 6
                        UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                         Case No. 1:17-cr-00040-DAD-BAM

10                   Plaintiff,                        ORDER RE LIMITED APPOINTMENT
                                                       OF INVESTIGATOR
11             v.
                                                       (Doc. No. 99)
12   LESLIE HOOD,

13                   Defendant.

14

15          This matter is before the Court on the motion for appointment of an investigator and

16 paralegal filed by Defendant Leslie Hood (“Defendant”), proceeding pro se in this criminal action

17 pursuant to Faretta v. California, 422 U.S. 806 (1975). The United States did not file an

18 opposition or response to Defendant’s motion and did not argue in opposition to the motion at

19 the hearings held on July 31, 2019, and August 12, 2019.
20          Having considered Defendant’s motion, the lack of opposition to the motion, the

21 arguments at the hearings on the motion, and the record in this matter, the motion is GRANTED

22 IN PART and the Court will order a limited appointment of an investigator as follows.

23        I.        Background

24          On May 29, 2018, Defendant filed motions requesting appointment of a paralegal and an

25 investigator to assist him in the preparation of his defense. (Doc. Nos. 70, 71.) Defendant’s

26 motions failed to demonstrate why appointment of a paralegal or investigator was necessary for
27 any defense and the Court accordingly denied Defendant’s motions at a hearing on July 10, 2018.

28 (Doc. No. 79.) However, the Court advised Defendant that it would entertain a further motion


                                                   1
 1 for appointment of an investigator should he pinpoint why one was needed. (Id.)

 2          On July 9, 2019, Defendant filed a motion seeking reconsideration of his prior motions

 3 requesting appointment of a paralegal and an investigator. (Doc. No. 99.) On July 31, 2019, the

 4 Court held a hearing on the motion and, following oral argument, tentatively approved

 5 appointment of an investigator and paralegal subject to Defendant providing a detailed scope of

 6 proposed work for each and estimated time required to perform the work. (Doc. No. 100.)

 7 Defendant subsequently submitted a document describing the proposed scope of work for an

 8 investigator and paralegal as well as an estimate of time required to perform the work. The Court

 9 held a further hearing on the motion on August 12, 2019 and ordered Defendant’s proposed scope

10 of work and time estimate to be filed under seal.

11       II.      Discussion

12          The Criminal Justice Act (“CJA”) provides that courts may “furnish [] representation for

13 any person financially unable to obtain adequate representation.” 18 U.S.C. § 3006A(a).

14 “Representation” includes …. “counsel and investigative, expert, and other services necessary

15 for adequate representation.” Id. Courts shall authorize investigative, expert and other services

16 “[u]pon finding, after appropriate inquiry in an ex parte proceeding, that the services are

17 necessary and that the person is financially unable to obtain them . . . .” 18 U.S.C. § 3006(A)(e).

18 A pro se criminal defendant does not have an automatic entitlement to the appointment of an

19 investigator or paralegal to assist in the defense of pending criminal charges and must
20 demonstrate with specificity the reasons why such services are required. 18 U.S.C. § 3006(A)(e);

21 see also United States v. Valtierra, 467 F.2d 125, 126 (9th Cir. 1972); United States v. Davis,

22 582 F.2d 947, 951 (5th Cir.1978) (“When requesting investigative services, a defendant must

23 show specifically the reasons why the services are necessary.”); United States v. Rodriguez–Lara,

24 421 F.3d 932, 940 (9th Cir. 2005), overruled on other grounds by United States v. Hernandez-

25 Estrada, 749 F.3d 1154 (9th Cir. 2014); United States v. Nelson, 137 F.3d 1094, 1101 n.2 (9th

26 Cir. 1998); see also United States v. Cole, 2015 WL 5178425, at *3 (E.D. Cal. Aug. 28, 2015)
27 (declining pro se criminal defendant’s request for investigator where defendant failed to show

28 that the requested services were necessary for adequate representation).


                                                    2
 1          Here, the motion requests the assistance of an investigator and paralegal in order to

 2 interview witnesses Ellis Mashburn, an inmate incarcerated in an Alabama state correctional

 3 facility, co-defendants Richard Ormond and Sharon Aycock, a FedEx Shipping Center Manager,

 4 and “other witness[es] the Government [will] introduce as evidence” as well as assisting

 5 Defendant in locating other evidence necessary for trial. (Doc. No. 99.) Based upon the financial

 6 affidavit submitted by Defendant on March 8, 2017, the Court finds that Defendant is financially

 7 unable to independently obtain the services of an investigator or paralegal and the Court may

 8 therefore furnish such representation under the CJA. (See Doc. No. 13.) Moreover, in light of

 9 Defendant’s pro se status as well as the motion and the document filed by Defendant under seal

10 identifying the proposed scope of work and estimated time for completion, the Court finds that

11 Defendant has adequately demonstrated that it is necessary at this time to appoint an investigator

12 only for a limited purpose.

13          The purpose of the appointment shall be limited to the investigator meeting with

14 Defendant to determine the scope of any investigation and to provide the Court with information

15 regarding the investigator’s hourly rate, as well as an estimate of the number of hours necessary

16 to accomplish the proposed investigation. Following the meeting, the Court anticipates that the

17 proposed scope of investigation will expand to include an interview with inmate Mashburn (via

18 telephone only at this time), interview(s) with co-defendant Richard Ormond, interview(s) with

19 co-defendant Sharon Aycock, and an interview with a FedEx Shipping Center Manager. As the
20 Court advised Defendant at the hearing on August 12, 2019, the maximum amount that may be

21 expended on any investigation is a total of $2,600.00 and the need for follow-up work should be

22 considered in determining the proposed scope of work. Additionally, Defendant is cautioned

23 that any proposed scope of work which includes travel to conduct witness interviews out-of-state

24 will be looked upon with disfavor.

25      III.      Conclusion

26        For the foregoing reasons, IT IS HEREBY ORDERED

27          1.    Defendant’s request for appointment of an investigator and paralegal is GRANTED

28 IN PART AND DENIED IN PART;


                                                   3
 1

 2          2.    An investigator is appointed only for the limited purpose of meeting with Defendant

 3 to determine the scope of any proposed investigation (as outlined above) and to provide

 4 information to the Court regarding the investigator’s hourly rate, as well as an estimate of the

 5 number of hours necessary to accomplish the proposed scope of investigation (i.e., the

 6 interviews);

 7          3.    The meeting with Defendant to determine the proposed scope of investigation is

 8 limited to a maximum of 2.5 hours; and

 9          4.    The Clerk of the Court is directed to serve a copy of this order on the Federal

10 Defender’s Office, Connie Garcia, CJA Panel Administrator, who will coordinate the

11 investigator services.

12
     IT IS SO ORDERED.
13

14     Dated:     August 14, 2019                          /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   4
